Detailed Office Action
	Applicant’s amendments and arguments dated 2/21/2022 have been entered and fully considered. Claims 1, 2, 4-6, 9-14, and 16 are amended. Claims 17-23 are cancelled. Claims 1-16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to the Amendments and Arguments
Applicant’s amendments  to the specification, drawings, and claims have overcome all objections and 35 USC 112(b) rejections except for one of the 112(b) rejections. They are all withdrawn with the one exception that is outlined below in the 35 USC 112(b) rejection section.
Applicant’s argument that the 35 USC 103 rejection of claim 1 as being unpatentable over ANTUNES (WO-2014085321-A1), hereinafter ANTUNES in view of SIWEI (CN-102601949-A and its English translation), hereinafter SIWEI, is improper, has been fully considered and found not to be persuasive (see arguments of 2/21/2022, pages 10-11).
Applicant states that ANTUNES consistently and steadfastly requires a pressure sensor sensing a metered pressure of a drive fluid and ANTUNES does not suggest that a flow sensor can be used as an alternative for the required pressure sensor. The person of ordinary skill in the art would understand that ANTUNES was aware of position sensors, pressure sensors, and presumably flow sensors, but was of the opinion that controlling the restrictor valve in response to the pressure sensor was essential to ANTUNES disclosed inventions. Accordingly, the person of ordinary skill in the art would not modify the teachings of ANTUNES by replacing the required pressure sensor with a flow rate sensor, absent strong and specific motivation. SIWEI merely teaches that a servo-driven die-casting machine (not an injection molding machine) can employ a hydraulic actuator for driving an ejector plate 302 (not a valve pin) using both pressure and flow sensors installed in the hydraulic actuator. SIWEI is teaching the use of both pressure sensor and flow sensor information for controlling the speed of an electric motor that drives a pump for circulating a  pressure fluid. This arrangement is very far removed from that of ANTUNES, and would not suggest its use as a substitute for the consistently stated requirements of ANTUNES for a pressure sensor used to provide a signal to a controller controlling a restrictor valve.
	The Examiner respectfully disagrees. ANTUNES teaching of using a pressure sensor does not imply that ANTUNES teaches away from using a flow control sensor. ANTUNE being aware of the existence of a flow control sensor is merely a conjecture and does not indicate that ANTUNE purposely excluded this sensor from its invention. Indeed, ANTUNES objection is to control the rate of the flow {[abstract]}. Therefore, the motivation is there for an artisan to look to prior art to determine additional devices that can be used for this purpose i.e., measurement of flow.
	Furthermore, the Examiner did not replace the pressure sensor of ANTUNE with the flow sensor of SIWEI. The Examiner clearly stated the inclusion of the known flow sensor of SIWEI in the system of ANTUNES (see non-final office action of 11/26/2021, page 11). The modified ANTUNES system is equipped with both sensors. Pressure sensors were not eliminated.
both pressure and flow sensors can be used to effectively control a hydraulic system or the flow in this system {[0048]}. Therefore, one of ordinary skill in the art would have been motivated to additionally include the flow sensor of SIWEI in the apparatus of ANTUNES to affect a better measurement and control of flow.
Applicant’s argument that SIWEI’s invention is related to die-casting (not injection molding) and ejector plate (not valve pin) is moot, since the Examiner did not rely on SIWEI for its teaching (or lack thereof) regarding an injection molding and control valve with a pin. ANTUNE teaches injection molding/control valve as outlined in the non-final office action 11/26/2021. The Examiner maintains the 35 USC 103 rejection and has re-iterated it below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11 (line 6), the phrase “preferably” renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over ANTUNES (WO-2014085321-A1), hereinafter ANTUNES in view of SIWEI (CN-102601949-A and its English translation), hereinafter SIWEI. Note that the italicized text below are the instant claims.
The Examiner has reproduced and annotated FIG. 2A of ANTUNES and has pasted it below to facilitate the analyses of the instant claims.

    PNG
    media_image1.png
    664
    690
    media_image1.png
    Greyscale

Regarding claim 1, ANTUNES discloses An injection molding system comprising at least one first actuator system, the first actuator system {[abstract], [FIG. 2A] 700 is the first actuator system} comprising: 
at least one piston drive {(a)} having at least two pressure line connectors {(c) and (d)} to drive a piston {(b)} to open or close a molding nozzle {[FIG. 2A], [62]}; 
pressure lines {(e), (i), (j)} connected to a changeover valve {[FIG. 2A] 750 is the changeover valve,  note that lines are connected} 
having at least two changeover pressure line connectors {(g), (h)}, 
wherein the first changeover valve pressure line connector is connected to a first pressure line {(g) is connected to (i)}
and the second changeover valve pressure line connector is connected to a second pressure line {(h) is connected to (j)}, 
wherein the second pressure line is connected to the first pressure line connector of the piston drive {(j) is connected to (c)}; 
an electronically adjustable flow control valve {[FIG. 2A] 600} having a first pressure line connector {(k)} and a second pressure line connector {(l)}, 
wherein the first pressure line connector of the adjustable flow control valve is connected to the first pressure line to allow a connection to the first pressure line connector of the changeover valve {(k) is connected to (i) and thus to (g)}, 
and the second pressure line connector of the adjustable flow control valve is connected to a third pressure line {(l) is connected to (m)} which establishes a connection to the second pressure line connector of the piston drive {note that (m) that is connected to (i) also is connected to (d) that establishes the recited connection}; 
at least one electronic sensor for sensing in the first, second and/or third pressure lines {[abstract] note the sensor is in communication with a controller, thus it is electronic and senses the drive fluid, thus located in the pressure lines}; 
and a controller connected to the adjustable flow control valve and to the at least one sensor, configured to electronically adjust the flow control valve depending on information of the at least one electronic sensor, and controlling thereby timing and speed of the movement of the piston and {[FIG. 2A] 16 is controller that is connected to [abstract] note the act of controlling that requires adjusting, note instruction to move the valve pin or piston based on sensor input, [04] note selection of the timing of the valve, [012] note selection of velocity that is the speed}.
ANTUNES discloses using a pressure sensor {[abstract]} and therefore, is silent on using a flow sensor to provide information for its controller.
In the same field of endeavor that is related to hydraulic system in and injection molding apparatus, SIWEI discloses at least one electronic flow sensor for sensing flow rate {[0012]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have included the flow sensor of SIWEI in the apparatus of ANTUNES.
As disclosed by SIWEI {[0048]} both pressure and flow sensors can be used to effectively control the hydraulic system. One would have been motivated to additionally include the flow sensor of SIWEI in the apparatus of ANTUNES to affect a better control. Also, since ANTUNES main objective is to control the rate of the flow {[abstract]}, one of ordinary skill in the art would have been highly motivated to look to prior art and determine the feasibility of installing a flow sensor in a similar system to directly monitor the flow rate that ANTUNES desires. As discussed above, SIWEI clearly teaches that a flow sensor that be efficiently used in conjunction with the pressure sensor. 
Note that for the remainder of the dependent claims the modified apparatus of ANTUNES will have flow sensor(s) in the pressure lines. 
 wherein a first electronic flow sensor is adapted to measure the flow rate in the first pressure line between the adjustable flow control valve and the changeover valve, or wherein a second electronic flow sensor is adapted to measure the flow rate in the second pressure line between the piston drive and the changeover valve or wherein a third flow sensor is adapted to measure the flow in the third pressure line between the piston drive and the adjustable flow control valve {note that modified ANTUNES has a flow sensor with its pressure sensor, [abstract] note the sensor senses the drive fluid, thus has to be located in one of the pressure lines}.
Regarding claim 3, modified ANTUNES discloses wherein a first pressure sensor adapted to measure the pressure in the first pressure line between the adjustable flow control valve and the changeover valve; or wherein additionally a second pressure sensor is adapted to measure the pressure in the second pressure line between the piston drive and the changeover valve; or wherein a third pressure sensor is adapted to measure the pressure in the third pressure line between the piston drive and the adjustable flow control valve {[abstract] note the pressure sensor senses the drive fluid, thus has to be located in one of the pressure lines}.
Regarding claim 4, modified ANTUNES discloses wherein the controller is configured to determine a beginning and/or an end of an injection phase of a molding cycle based on information of the at least one electronic flow sensor, and to adjust the flow control valve, in an initial and/or final cycle position {[04], [05]}.
Regarding claim 5, modified ANTUNES discloses wherein the controller is configured to determine the end of the injection phase of the molding cycle if the information from the at least one electronic flow sensor indicate that the piston is in a position in which a molding nozzle is closed {[05] note teaching of the end of cycle}.
Regarding claim 6, modified ANTUNES discloses wherein the controller is configured to dynamically adjust the flow control valve in the injection phase, after determining the beginning of the injection phase, controlling thereby a position and the speed of the change of the position of the piston and thus the molding nozzle {[04] note controlling to a plurality of intermediate positions, therefore controller based on the information, dynamically controls the valve, note that since the sensor provides information in real time to the controller, the control is inherently dynamic and instantaneous, note teaching on time, thus controller has a timer or can adjust based on time}.
Regarding claim 7, modified ANTUNES discloses wherein the controller is configured to allow an interactive reprogramming of the dynamical adjustment of the flow control valve {[04] note the teaching that the controller that controls the flow valve and obtains information from sensor in real time, thus an interactive communication, [041] note that controller is programmed}.
Regarding claim 8 limitation of “wherein a second flow control valve is located in the second pressure line”, modified ANTUNES discloses flow control valve on the first pressure line {[FIG. 2A] 600}. Modified ANTUNES, however, is silent on a second flow control valve to be located on the second pressure line. 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have duplicated the flow control valve of ANTUNES and have placed it in the second pressure line, since it has been held that a mere 
One would have been motived to have duplicated this flow control valve in order to have a better and more accurate control over the operation of the drive piston of ANTUNES. Since ANTUNES discloses intermediate positions for the piston {[04]} controlling the hydraulic pressure of both sides of the piston facilitates a smoother control of the position of this piston in various intermediate positions.
Regarding claim 9 limitation of “additionally comprising a second actuator system”, modified ANTUNES discloses an actuator or hydraulic system {[FIG. 2A] 700}. Modified ANTUNES, however, is silent on a second hydraulic or actuator system. 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have duplicated the hydraulic system of ANTUNES, since it has been held that a mere duplication of working part of device or the device involves only routine skill in the art {MPEP 2144.04 (VI)(B)}.
One would have been motived to have duplicated this hydraulic system, since ANTUNES discloses a plurality of injection systems {[FIG. 1] 940, 941, and 942}. A better control of this individual injection components can be affected by an additional control hydraulic system that can be dedicated to one of these injection systems.
Regarding the next limitations of claim 9, modified ANTUNES discloses comprising: a piston drive {(a)} having at least two pressure line connectors {(c) and (d)} to drive a piston {(b)} to open or close a molding nozzle {[FIG. 2A], [62]}; 
pressure lines {(e), (i), (j)} connectable to one or more change over valves {[FIG. 2A] 750 is the changeover valve, note that lines are connected so definitely connectable}
having a pressure line connector {(e)} and tank line connector {(f)} 
and at least two change over pressure line connectors {(g), (h)}, 
wherein the first change over valve pressure line connector is connectable to a first pressure line {(g) is connected to (i)},
and the second change over valve pressure line connector is connectable to a second pressure line {(h) is connected or (j)}, 
wherein the second pressure line is connected to one of the two pressure line connectors of the piston drive {(j) is connected to (c)}, 
and wherein the first pressure line is connected to the other one of the two pressure line connectors of the piston drive {(i) is connected to (d)}; 
at least one electronic sensor for sensing the flow rate in the first or second pressure line {[abstract] note the sensor is in communication with a controller, thus electronic and senses the drive fluid, thus located in the pressure lines, note that modified ANTUNES has a flow rate sensor thus sensing flow rate}; 
Regarding the last limitation of claim 9, “and the controller is connected additionally to the at least one electronic sensor of the second actuator system and allows to control the electronically adjustable flow control valve of the first actuator system based on information of the at least one electronic sensor of the second actuator system” as noted above the hydraulic system of ANTUNES {[FIG. 2A] 700, dashed lines} has been duplicated and thus it has to be connected to the controller 16, [041]}, it is the Examiner’s position that this connections allows the single controller of ANTUNES to be able to use the information from the second sensor to control the first control valve. Note that ANTUNES discloses that the injection process is a cascade process {[62]}. Thus, the injection 940, 941, 942 are controlled together {[FIG. 1]}. Therefore, the controller will need information from all of the lines to control these injectors interactively or in a cascade fashion.  
Regarding claim 10 limitation of “comprising several first actuator systems, and their respective electronic sensors and their respective flow control valves are connected to the controller and the controller, which is configured to control one or more of the flow control valves based on one or more of the information of the sensors”, modified ANTUNES discloses an actuator or hydraulic system {[FIG. 2A] 700, the dashed line}. Modified ANTUNES, however, is silent on several hydraulic or first actuator systems. 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have replicated the hydraulic system of ANTUNES, since it has been held that a mere duplication (or in this case replication) of working parts of device or the device involves only routine skill in the art {MPEP 2144.04 (VI)(B)}.
One would have been motived to have replicated this hydraulic system, since ANTUNES discloses a plurality of injection systems {[FIG. 1] 940, 941, and 942}, a better control of this individual injection components can be affected by an additional control hydraulic systems that can be dedicated these injection systems.
[FIG. 2A]}, therefore their sensors and control valves are also connected to the controller 16.
Regarding claim 11, modified ANTUNES discloses wherein the first and the second actuator systems are configured to be controlled in a cascade {[62] note that since the modified ANTUNES has two actuator systems connected the single controller as described above, the control is also in a cascade fashion},
Regarding the last limitation of claim 11 (also see 112(b) above) “and wherein the flow control valve of one of the actuator systems is also configured to be controlled by the information of the at least one electronic sensor of the other actuator system and preferably by a timer and/or by a certain amount of fluid measured”, as discussed above under claim 9, and since ANTUNES discloses that the injection process is a cascade process, the injection systems 940, 941, 942 have to be  controlled together {[FIG. 1]}, therefore, the controller will need information from all of the lines to control these injectors interactively or in a cascade fashion. This equates to the controller using the sensor of one system to control the flow control valve of the other system. 
Regarding claim 12, modified ANTUNES discloses wherein the first and second flow control valves are configured to be controllable in a cascade {[62] see the discussion above under claim 11}.
Regarding claim 13, modified ANTUNES discloses wherein after receiving information from the at least one electronic flow sensor, that a threshold has been passed, the adjustable flow control valve is opened or closed to a predefined throttle level and/or flow by the controller {[04] note the teaching on selection that indicates [FIG. 2A] note valve 600 is a restricted type and thus throttles the flow}.
Regarding claim 14, modified ANTUNES discloses wherein the controller is configured to calculate based on the information of the at least one electronic flow sensor the position of the piston of the piston drive {[04] note teaching on the position of the valve pin or piston}.
Regarding claim 15, modified ANTUNES discloses wherein a check valve is connected in parallel to the adjustable flow control valve, providing a by-pass, when extending or retracting the piston of the piston drive {see pasted figure above item (n), note that this by-pass is always there so it is there during extending or retracting of the piston}.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over ANTUNES and SIWEI as applied to claim 1 above, and further in view of MIHARA (US 4,610,831), hereinafter MIHARA and GAO (US-2013/0030723), hereinafter GAO.
Regarding claim 16, combination of ANTUNES and SIWEI discloses all the limitations of claim 1. This combination, however, is silent on the effect of viscosity on pressure fluid and on configuring the controller to calculate the viscosity based on flow and pressure.
In the same field of endeavor that is related to controlling hydraulic cylinder speed in injection molding, MIHARA discloses the importance of hydraulic oil (pressure fluid) on the flowability on this fluid {[col 10, lines 11-13]}. Note that ANTUNES discusses the velocity of the piston that is related to the flowability of the pressure fluid {[012]}.

Note that since ANTUNES teaches controlling the velocity {[012]}, one of ordinary skill in the art would have been motivated to look to prior and art and determine factors that affect this velocity. As disclosed by MIHARA one such factor is viscosity that affects the flowability of the pressure fluid.
The combination of ANTUNES, SIWEI, and MIHARA, however, is silent on calculating this viscosity by configuring the controller and use it in comparison to a set point.
In the same filed of endeavor that is related to polymer processing, GAO discloses wherein the controller is configured to calculate the viscosity of a fluid in any of the first, second, or third pressure lines based on the information of the at least one electronic flow sensor and to compensate a deviation of the viscosity from a predefined value by adjusting the electronically adjustable flow control valve {[abstract] note determination of viscosity, [0019] note calculation of viscosity using a multi sensor data, [0075] note the  processor coding of data including viscosity to control the process, [0078]}. 
At the effective fling date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teaching of GAO in the 
As discussed above, MIHARA discloses the importance of this parameter in the hydraulic system and one of ordinary skill in the art would have been motivated to look to prior art and determine the method for calculating viscosity from the sensor data and have incorporated it in the combination system above. Such prior art is GAO.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748                                                                                                                                                                                             /JACOB T MINSKEY/Primary Examiner, Art Unit 1748